Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
Filed 01/04/19   Case 19-10016   Doc 1
